Case: 1:17-cv-00441-MRB-MRM Doc #: 154 Filed: 06/23/20 Page: 1 of 1 PAGEID #: 2143




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 Ryan D. Hobbs,

        Plaintiff,

                v.                                         Case No. 1:17cv441

 Derek Faulkner, et al.,                                   Judge Michael R. Barrett

        Defendants.

                                           ORDER

        This matter is before the Court on the Report and Recommendation (“R&R”) filed

 by the Magistrate Judge on June 5, 2020 (Doc. 153).

        Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

 including notice that the parties would waive further appeal if they failed to file

 objections to the R&R in a timely manner. United States v. Walters, 638 F.2d 947 (6th

 Cir. 1981). No objections to the Magistrate Judge=s R&R (Doc. 153) have been filed.

        Accordingly, it is ORDERED that the R&R (Doc. 153) of the Magistrate Judge is

 hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge,

 plaintiff’s Motion to Enjoin Defendants from Further Illegal Activity While on Appeal

 (Doc. 149) is DENIED.

        IT IS SO ORDERED.


                                                       s/Michael R. Barrett
                                                   Michael R. Barrett, Judge
                                                   United States District Court




                                               1
